Filed 10/05/18                                       Case 17-27346                                                                    Doc 131
                                           UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF CALIFORNIA

    Name of Debtor:                                                                 Case No. 17-27346-E-13C

    KENNETH TABOR
    Last four digits of Soc. Sec. No.: 6461
    Last four digits of Soc. Sec. No.:

                                                  MODIFIED CHAPTER 13 PLAN
                                                             Section 1. Notices


    1.01      Use of this form is mandatory. The Bankruptcy Court of the Eastern District of California requires the use of this
              local form chapter 13 plan in lieu of any national form plan.

    1.02      Nonstandard provisions. Any nonstandard provision is in section 7 below. If there are nonstandard provisions
              this box m ust be checked }. A nonstandard provision will be given no effect unless this section indicates one is
              included in section 7 and it appears in section 7.

    1.03      No Alterations to form plan perm itted. Other than to insert text into designated spaces, expand tables to
              include additional claim s, or to change the plan title to indicate the date of the plan or that it is a m odified plan, the
              preprinted text of this plan shall not be altered. No such alteration will be given any effect.

    1.04      Valuation of collateral and lien avoidance require a separate motion. The confirm ation of this plan will not
              lim it the am ount of a secured claim based on a valuation of the collateral for the claim , nor will it avoid a security
              interest or lien. This relief requires a separate claim objection, valuation m otion, or lien avoidance m otion that is
              successfully prosecuted in connection with the confirm ation of this plan.

    1.05      Separate notice of confirm ation hearing. You will receive a separate notice of the date, tim e and location of a
              hearing to confirm this plan and of the deadline to object to its confirm ation. In the absence of a tim ely written
              objection, the plan m ay be confirm ed without a hearing. It will be effective upon its confirm ation.

                                              Section 2. Plan Payments and Plan Duration

    2.01.     M onthly plan payments. To complete this plan, Debtor shall submit to the supervision and control of Trustee on a monthly
              basis the sum of See Add’l Provisions from future earnings. This m onthly plan paym ent is subject to adjustm ent
              pursuant to section 3.07(b)(2) below and it m ust be received by Trustee not later than the 25 th day of each m onth
              beginning the m onth after the order for relief under chapter 13. The m onthly plan paym ent includes all adequate
              protection paym ents due on Class 2 secured claim s.

    2.02.     Other payments. In addition to the subm ission of future earnings, Debtor will m ake paym ent(s) derived from
              property of the bankruptcy estate, property of Debtor, or from other sources, as follows:_____________________
              __________________________________________________________________________________________

    2.03.     Duration of payments. The m onthly plan paym ents will continue for 60 m onths unless all allowed unsecured
              claim s are paid in full within a shorter period of tim e. If necessary to com plete the plan, m onthly paym ents m ay
              continue for an additional 6 m onths, but in no event shall m onthly paym ents continue for m ore than 60 m onths.

                                                     Section 3. Claims and Expenses

    A. Proofs of Claim

    3.01.     W ith the exception of the paym ents required by sections 3.03, 3.07(b), 3.10, and 4.01, a claim will not be paid
              pursuant to this plan unless a tim ely proof of claim is filed by or on behalf of a creditor, including a secured
              creditor.

    3.02.     The proof of claim , not this plan or the schedules, shall determ ine the am ount and classification of a claim unless
              the court’s disposition of a claim objection, valuation m otion, or lien avoidance m otion affects the am ount or
              classification of the claim .

    3.03.     Post-petition am ounts due on account of a dom estic support obligation, a loan from retirem ent or thrift savings
              plan, or an executory contract/unexpired lease being assum ed, shall be paid by Debtor directly to the person
              entitled to such paym ents whether or not the plan is confirm ed or a proof of claim has been filed.

    B. Adm inistrative Expenses

    3.04.     Trustee’s fees. Pursuant to 28 U.S.C. § 586(e), Trustee shall receive up to 10% of plan paym ents, whether m ade
              before or after confirm ation, but excluding direct paym ents on Class 4 claim s, executory contracts and unexpired
              leases, and obligations of the kind described in 3.03.

    3.05.     Debtor’s attorney’s fees. Debtor’s attorney of record was paid $ 2,000.00 prior to the filing of the case. Subject
   EDC 3-080 (effective 12/1/17)
   Page 1 of 6
Filed 10/05/18                                                  Case 17-27346                                                          Doc 131
              to prior court approval, additional fees of $ 2,000.00     shall be paid through this plan. Debtor’s attorney will seek
              the court’s approval by [choose one]: } com plying with Local Bankruptcy Rule 2016-1(c); or  filing and serving
              a m otion in accordance with 11 U.S.C. §§ 329 and 330, Fed. R. Bankr. P. 2002, 2016, and 2017 [if neither
              alternative is selected, the attorney shall com ply with the latter].

    3.06.     Adm inistrative expenses. In accordance with sections 5.02 and5.03 below, $_500.00_ of each m onthly plan
              paym ent shall be paid on account of: (a) com pensation due a form er chapter 7 trustee; (b) approved
              adm inistrative expenses; and (c) approved additional attorney’s fees. Approved adm inistrative expenses shall be
              paid in full through this plan except to the extent a claim ant agrees otherwise or 11 U.S.C. § 1326(b)(3)(B) is
              applicable.

    C. Secured Claims

    3.07.  Class 1 includes all delinquent secured claims that mature after the completion of this plan, including
    those secured by debtor’s principal residence.

              (a) Cure of defaults. All arrears on Class 1 claim s shall be paid in full by Trustee. The equal m onthly
              installm ents specified in the table below as the “arrearage dividend” shall pay the arrears in full.

                       (1) Unless otherwise noted below, interest will accrue at the rate of 0%.

                       (2) The arrearage dividend m ust be applied by the Class I creditor to the arrears. If this plan provides for
                       interest on the arrears, the arrearage dividend shall be applied first to such interest, then to the arrears.

              (b) M aintaining payments. Trustee shall m aintain all post-petition m onthly paym ents to the holder of each Class
              1 claim whether or not this plan is confirm ed or a proof of claim is filed.

                       (1) Unless subpart b(1)(A) or (B) of this section is applicable, the am ount of a pos-petition m onthly
                       paym ent shall be the am ount specified in this plan.

                                   (A) if the am ount specified in the plan is incorrect, the Class 1 creditor m ay dem and the correct
                                   am ount in its proof of claim . Unless and until an objection to such proof of claim is sustained, the
                                   trustee shall pay the am ount dem anded in the proof of claim .

                                   (B)W henever the post-petition m onthly paym ent is adjusted in accordance with the underlying
                                   loan docum entation, including changes resulting from an interest rate or escrow account
                                   adjustm ent, the Class 1 creditor shall give notice of the paym ent change pursuant to Fed. R.
                                   Bankr. P. 3002.1(b). Notice of the change shall not be given by including the change in a proof of
                                   claim . Unless and until an objection to a notice of paym ent change is sustained, the trustee shall
                                   pay the am ount dem anded in the notice of paym ent change.


                       (2) If a Class 1 creditor files a proof of claim or a notice of paym ent change pursuant to Fed. R. Bankr. P.
                       3002.1(b) dem anding a higher or lower post-petition m onthly paym ent, the plan paym ent shall be adjusted
                       accordingly

                       (3) If Debtor m akes a partial plan paym ent that is insufficient to satisfy such post-petition paym ents,
                       distributions will be m ade in the order such claim s are listed below.

                       (4) Trustee will not m ake a partial distribution on account of a post-petition paym ent.

                       (5) If Debtor m akes a partial plan paym ent, or if it is not paid on tim e, and Trustee is unable to m ake tim ely
                       a post-petition paym ent, Debtor’s cure of this default shall include any late charge.

                       (6) If the holder of a Class 1 claim gives Debtor and Trustee notice of post-petition fees, expenses, and
                       charges pursuant to Fed. R. Bankr. P. 3002.1(c), Debtor shall m odify this plan if Debtor wishes to provide
                       for such fees, expenses, and charges.

                       (7) Post-petition m onthly paym ents m ade by Trustee and received by the holder of a Class 1 claim shall
                       be applied as if the claim was current and no arrearage existed on the date the case was filed.

              (c) No claim modification and lien retention. Each Class 1 creditor shall retain its lien. Other than to cure of
              arrears, this plan does not m odify Class 1 claim s.


                      Class 1 Creditor’s Name/                   Amount of Arrears   Interest Rate     Arrearage        Monthly Contract
                       Collateral Description                                         on Arrears       Dividend        Installment Amount

     1. U.S. Bank/1st DOT on residence                                 $52,202   C          0%            $870 C                $927.26

                                                                                                              Totals           $1,797.26 C

     1. U.S. Bank/1st DOT on residence POST-PETITION                    $3,000   A          0%            SEE ADD’L
     ARREARS-SEE ADD’L PROVISIONS                                                                       PROVISIONS

    3.08.     Class 2 includes all secured claims that are modified by this plan, or that have matured or will mature
              before the plan is completed.
   EDC 3-080 (effective 12/1/17)
   Page 2 of 6
Filed 10/05/18                                                     Case 17-27346                                                                   Doc 131
              (a) Payment of claim. Subject to section 3.08(c), the “m onthly dividend” payable to each Class 2A and 2B claim
              is an equal m onthly paym ent sufficient to pay each claim in full with interest at the rate specified below. If no
              interest rate is specified, a 5% rate will be im puted.

              (b) Adequate protection paym ents. Prior to confirm ation, Trustee shall pay on account of each Class 2(A) and
              2(B) claim secured by a purchase m oney security interest in personal property an adequate protection paym ent if
              required by section 1326(a)(1)(C). The adequate protection paym ent shall equal the m onthly dividend. Adequate
              protection paym ents shall be disbursed by Trustee in connection with the custom ary m onth-end disbursem ent
              cycle beginning the m onth after the case was filed. If a Class 2 claim ant is paid an adequate protection paym ent,
              that claim ant shall not be paid a m onthly dividend for the sam e m onth.

              (c) Claim amount. The am ount of a Class 2 claim is determ ined by applicable nonbankruptcy law. However,
              except as noted below, Debtor m ay reduce the claim am ount to the value of the collateral securing it by filing,
              serving, setting for hearing, and prevailing on a m otion to determ ine the value of that collateral. If this plan
              proposes to reduce a claim based upon the value of its collateral, the failure to successfully prosecute a valuation
              m otion in conjunction with plan confirm ation m ay result in the denial of confirm ation.

                       (1) Class 2 claims that cannot be reduced based on value of collateral. Debtor is prohibited from
                       reducing a claim if the claim holder has a purchase m oney security interest and the claim either was
                       incurred within 910 days of the filing of the case and is secured by a m otor vehicle acquired for the
                       personal use of Debtor, or was incurred within 1-year of the filing of the case and is secured by any other
                       thing of value. These claim s m ust be included in Class 2(A).

                       (2) Class 2 claims that m ay be reduced based on the value of their collateral shall be included in
                       Class 2(B) or 2(C) as is appropriate.

                       (3) Class 2 claims secured by Debtor’s principal residence. Except as perm itted by 11 U.S.C. §
                       1322(c), Debtor is prohibited from m odifying the rights of a holder of a claim secured only by Debtor’s
                       principal residence.

    (d) Lien retention. Each Class 2 creditor shall retain its existing lien until com pletion of the plan and, unless not
    required by Bankruptcy Court, entry of Debtor’s discharge.

     Class 2 Creditor’s name and                          Purchase money        Amount claimed by    Value of creditor’s     Interest     Monthly
     description of collateral                           security interest in       creditor           interest in its         Rate       Dividend
                                                         personal property?                              collateral
                                                              YES/NO

     Class 2(A) claims are not reduced based on
     value of collateral

     1.

     2.


     Class 2(B) claims are reduced based on value
     of collateral

     1.

     Class 2(C) are claims reduced to $0 based on
     value of collateral

     1.

                                                                                                                                          Total

    3.09      Class 3 includes all secured claims satisfied by the surrender of collateral.

                      Class 3 Creditor’s Name/Collateral Description                    Estimated Deficiency         Is Deficiency a Priority Claim?
                                                                                                                                YES/NO

     1.

    3.10      Class 4 includes all secured claims paid directly by Debtor or third party. Class 4 claim s m ature after the
              com pletion of this plan, are not in default, and are not m odified by this plan. These claim s shall be paid by Debtor
              or a third person whether or not a proof of claim is filed or the plan is confirm ed.

                  Class 4 Creditor’s Name/Collateral Description                 Monthly Contract Installment              Person Making Payment

     1.



    3.11.     Bankruptcy stays.

   EDC 3-080 (effective 12/1/17)
   Page 3 of 6
Filed 10/05/18                                                    Case 17-27346                                                                 Doc 131
              (a) Upon confirm ation of the plan, the autom atic stay of 11 U.S.C. § 362(a) and the co-debtor stay of 11 U.S.C. §
              1301(a) are (1) term inated to allow the holder of a Class 3 secured claim to exercise its rights against its collateral;
              (2) m odified to allow the holder of a Class 4 secured claim to exercise its rights against its collateral and any
              nondebtor in the event of a default under applicable law or contract; and (3) m odified to allow the nondebtor party
              to an unexpired lease that is in default and rejected in section 4 of this plan to obtain possession of leased
              property, to dispose of it under applicable law, and to exercise its rights against any nondebtor.

              (b) Secured claim s not listed as Class 1, 2, 3, or 4 claim s are not provided for by this plan. W hile this m ay be
              cause to term inate the autom atic stay, such relief m ust be separately requested by the claim holder.

              (c) If, after confirm ation of the plan, the court grants a m otion to term inate the autom atic stay to perm it a Class 1
              or 2 claim holder to proceed against its collateral, unless the court orders otherwise, Trustee shall m ake no further
              paym ents on account of such claim and any portion of such claim not previously satisfied under this plan shall be
              satisfied as a Class 3 claim . Any deficiency rem aining after the creditor’s disposition of its collateral shall be
              satisfied as a Class 7 unsecured claim subject to the filing of a proof of claim .

    D. Unsecured Claim s

    3.12.     Priority claims. Class 5 consists of unsecured claim s entitled to priority pursuant to 11 U.S.C. § 507, such as
              taxes, approved adm inistrative expenses, and dom estic support obligations.

              (a) Priority claim s other than dom estic support obligations will be paid in full except to the extent the claim holder
              has agreed to accept less. W hen the claim holder has agreed to accept less than paym ent in full, the claim holder
              and the treatm ent of the claim shall be specified in section 7, the Nonstandard Provisions.

              (b) Priority claim s that are dom estic support obligation shall be paid in full except to the extent 11 U.S.C. §
              1322(a)(4) is applicable. W hen section 1322(a)(4) is applicable, the claim holder and the treatm ent of the claim
              shall be specified in section 7, the Nonstandard Provisions.

              (c) Debtor estim ates that all priority claim s, not including those identified in section 7, total $0.00

    3.13.     Class 6 includes designated nonpriority unsecured claim s, such as co-signed unsecured debts, that will be
              treated differently than the other nonpriority unsecured claim s provided for in Class 7. The claim holder of each
              Class 6 claim and the treatm ent of each claim shall be specified in section 7, the Nonstandard Provisions.

    3.14.     Class 7 consists of all other nonpriority unsecured claims not provided for in Class 6. These claim s will
              receive no less than a 100% dividend. These claim s, including the under-collateralized portion of
              secured claim s not entitled to priority, total approxim ately $0.00

                                           Section 4. Executory Contracts And Unexpired Leases

    4.01.     Debtor assum es the executory contracts and unexpired leases listed below. Debtor shall pay directly to the other
              party to the executory contract or unexpired lease, before and after confirm ation of this plan and whether or not a
              proof of claim is filed, all post-petition m onthly paym ents required by the lease or contract. Unless a different
              treatm ent is required by 11 U.S.C. § 365(b)(1) and is set out in section 7, the Nonstandard Provisions, pre-petition
              arrears shall be paid in full. Trustee shall pay the m onthly dividend specified in the table below on account of
              those arrears.

    4.02.     Any executory contract or unexpired lease not listed in the table below is rejected.


          Name of Other Party to Executory Contract/ Unexpired Lease   Post-Petition Monthly   Pre-petition Arrears        Arrearage Dividend
                                                                             Payment

     1.

                                                                                                                 Total $

                                             Section 5. Payment of Claims and Order of Distribution

    5.01.     After confirm ation, paym ents by Trustee to holders of allowed claim s and approved expenses will be m ade
              m onthly.

    5.02.     Distribution of plan paym ent.

              (a) At a m inim um , each m onthly plan paym ent m ust be sufficient to pay in full: (i) Trustee's fees; (ii) post-petition
              m onthly paym ents due on Class 1 claim s; (iii) the m onthly dividend specified in section 3.06 for adm inistrative
              expenses; and (iv) the m onthly dividends payable on account of Class 1 arrearage claim s, Class 2 claim s, and
              executory contract and unexpired lease arrearage claim s.

              (b) If the am ount paid by Debtor is insufficient to pay all of the m inim um dividends required by section 5.02(a),
              Trustee shall pay, to the extent possible, such fees, paym ents, expenses, and claim s in the order specified in

   EDC 3-080 (effective 12/1/17)
   Page 4 of 6
Filed 10/05/18                                               Case 17-27346                                                           Doc 131
              section 5.02(a)(i) through (iv). If the am ount paid by Debtor is insufficient to pay all dividends due on account of
              fees, paym ents, expenses, and claim s within a subpart of section 5.02(a), no dividend shall be paid on account of
              any of the fees, paym ents, expenses, and claim s within such subpart except as perm itted by section 3.07(b)(3).

              (c) Each m onth, if funds rem ain after paym ent of all m onthly dividends due on account of the fees, paym ents,
              expenses, and claim s specified in section 5.02(a)(i) through (iv), the rem ainder shall be paid pro rata, first to
              holders of Class 1 arrearage claim s, Class 2 claim s, and executory contract and unexpired lease arrearage
              claim s; second to Class 5 priority claim s; third to Class 6 unsecured claim s; and fourth to Class 7 unsecured
              claim s.

              (d) Over the plan's duration, distributions m ust equal the total dividends required by sections 3.04, 3.06, 3.07, 3.08,
              3.12, 3.13, 3.14, and 4.01. The case m ay be dism issed if Debtor's plan paym ents are or will be insufficient to pay
              these dividends.

    5.03.     Priority of paym ent among administrative expenses. The portion of the m onthly plan paym ent allocated in
              section 3.06 for adm inistrative expenses, shall be distributed first to any form er chapter 7 trustee up to the m onthly
              am ount required by 11 U.S.C. § 1326(b)(3)B), and second to holders of approved adm inistrative expenses on a
              pro rata basis.

                                                  Section 6. M iscellaneous Provisions

    6.01.     Vesting of property. Property of the estate [choose one] shall } shall not  revest in Debtor upon
              confirm ation of the plan. In the event the case is converted to a case under Chapters 7, 11, or 12 of the
              Bankruptcy Code or is dism issed, the property of the estate shall be determ ined in accordance with applicable law.

    6.02.     Debtor’s duties. In addition to the duties im posed upon Debtor by the Bankruptcy Code, the Bankruptcy Rules,
              and applicable nonbankruptcy law, the court’s Local Bankruptcy Rules im pose additional duties on Debtor,
              including without lim itation, obtaining prior court authorization prior to transferring property or incurring additional
              debt, m aintaining insurance, providing Trustee copies of tax returns, W -2 form s, 1099 form s, and quarterly
              financial inform ation regarding Debtor’s business or financial affairs, and providing Trustee not later than the 14
              days after the filing of the case with the Dom estic Support Obligation Checklist for each dom estic support
              obligation and a Class 1 Checklist and Authorization to Release Inform ation for each Class 1 claim .

    6.03.     Post-Petition claims. If a proof of claim is filed and allowed for a claim of the type described in 11 U.S.C. §
              1305(a), this plan m ay be m odified to provide for such claim .

    6.04.     Remedies upon default. If Debtor defaults under this plan, or if the plan will not be com pleted within six m onths
              of its stated term , not to exceed 60 m onths, Trustee or any other party in interest m ay request appropriate relief by
              filing a m otion and setting it for hearing pursuant to Local Bankruptcy Rule 9014-1. This relief m ay consist of,
              without lim itation, dism issal of the case, conversion of the case to chapter 7, or relief from the autom atic stay to
              pursue rights against collateral.


                                                   Section 7. Nonstandard Provisions

    Debtor m ay propose nonstandard provisions that m odify the preprinted text of this form plan. All nonstandard plan
    provisions shall be on a separate piece of paper appended to this plan. Each nonstandard provision shall be identified by
    a section num ber beginning with section 7.01 and indicate which section(s) of the form plan are m odified by the
    nonstandard provision. Nonstandard provisions placed elsewhere are void. The signatures below are certifications by
    Debtor and Debtor’s attorney that this plan form has not been altered and that all nonstandard provisions are in section 7.



    Dated: October 5, 2018                                                  /s/ Scott Shumaker
                                                                            Scott Shumaker
                                                                            Attorney for Debtor


    Dated: October 5, 2018                                                  /s/ Kenneth Tabor
                                                                            Kenneth Tabor, Debtor




   EDC 3-080 (effective 12/1/17)
   Page 5 of 6
Filed 10/05/18                                               Case 17-27346                                                  Doc 131
    7.01      Plan shall be considered current with $16.330 paid in through Septem ber, 2018 (Month 10); Debtor shall pay
              $7,960 for October (Month11), then beginning in Novem ber, 2018 and continuing through Month 60, Plan
              paym ents shall be $1,990 per m onth.

    7.02      Attorney's fees shall be paid in full prior to distribution to general unsecured non-priority creditors.

    7.03      Trustee is authorized to disburse paym ents on arrears that accrued beginning in Decem ber 2017.

    7.04      Post-Petition Arrears shall be paid prior to pre-petition arrears.




   EDC 3-080 (effective 12/1/17)
   Page 6 of 6
